FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 RIGOBERTO VLADIMIR DEL CID                        No. 13-71583
 MARROQUIN, AKA Rigoberto De Cid,
 AKA Rigo Del Cid, AKA Rigoberto                   Agency No.
 Del Cid,                                         A029-558-661
                         Petitioner,

                      v.                             OPINION

 LORETTA E. LYNCH, Attorney General,
                         Respondent.


          On Petition for Review of an Order of the
              Board of Immigration Appeals

            Argued and Submitted March 7, 2016
                   Pasadena, California

                      Filed May 18, 2016

  Before: Richard R. Clifton and Sandra S. Ikuta, Circuit
       Judges, and Frederic Block, District Judge.*

                      Per Curiam Opinion




  *
    The Honorable Frederic Block, Senior U.S. District Judge for the
Eastern District of New York, sitting by designation.
2                DEL CID MARROQUIN V. LYNCH

                           SUMMARY**


                            Immigration

    The panel denied a petition for review of the Board of
Immigration Appeals’ denial of protection under the
Convention Against Torture to a citizen of El Salvador who
fears torture due to his former gang affiliation and gang-
related tattoos.

    The panel first held that petitioner’s removal from the
United States did not moot his petition for review. The panel
explained that while granting the petition would not guarantee
petitioner’s return to the United States, because the
government has acknowledged that the Department of
Homeland Security has a policy facilitating the return, in
certain circumstances, of removed aliens whose petitions for
review are granted, it will at least increase his chances of
being allowed to do so. The panel concluded that it could
therefore provide effective relief and petitioner’s removal to
El Salvador did not render the petition moot.

    The panel held that substantial evidence supported the
Board’s determination that it is not more likely than not that
petitioner will be tortured in El Salvador. The panel
explained that although gang membership is illegal under
Salvadoran law, petitioner did not establish that the
government tortures former gang members or those with
gang-related tattoos. In addition, the panel noted that
Salvadoran law prohibits extrajudicial killings and violence,

  **
     This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
              DEL CID MARROQUIN V. LYNCH                   3

and concluded that there is substantial evidence that the
government enforces those laws—albeit imperfectly—
against both gang members and rogue police officers.


                        COUNSEL

Leon B. Hazany (argued), Law Firm of Leon Hazany &
Associates, Los Angeles, California, for Petitioner.

Richard Zanfardino (argued) and Karen Stewart, United
States Department of Justice, Civil Division, Office of
Immigration Litigation, Washington, D.C., for Respondent.


                        OPINION

PER CURIAM:

    Rigoberto Vladimir Del Cid Marroquin petitions for
review of a decision of the Board of Immigration Appeals
(“BIA”) denying his application for protection under the
Convention Against Torture (“CAT”). We have jurisdiction,
see 8 U.S.C. § 1252(a)(1); Garcia v. Lynch, 798 F.3d 876,
880 (9th Cir. 2015), and deny the petition. We write
principally to elucidate our conclusion that Del Cid
Marroquin’s removal from the United States did not moot his
petition.

                              I

    Del Cid Marroquin, a native of El Salvador, illegally
entered the United States with his family in 1983, when he
was eight years old. Ten years later, he was convicted of two
4              DEL CID MARROQUIN V. LYNCH

counts of attempted first-degree murder under California law.
He served eighteen and a half years of two consecutive life
sentences.

    The Department of Homeland Security (“DHS”) initiated
expedited removal proceedings when Del Cid Marroquin was
released from prison in 2011. Because of his convictions, Del
Cid Marroquin was ineligible for all forms of relief except
deferral of removal under CAT. Although an immigration
officer concluded that Del Cid Marroquin did not have a
reasonable fear of being tortured in El Salvador, an
immigration judge (“IJ”) reversed that determination and
placed him in “withholding-only” proceedings to adjudicate
his CAT claim.

    Del Cid Marroquin’s claim was based on his status as a
former gang member. During his time in the United States,
he had joined a predominantly Mexican gang operating in his
neighborhood and acquired at least one gang-related tattoo.
Although he had renounced his gang affiliation while in
prison, he testified that if he returned to El Salvador, he
feared being tortured by the national police (“PNC”) or
vigilante groups as part of a nationwide crackdown on gang
activity. He further testified that he feared harm from
powerful gangs in El Salvador, who might view him as a
“traitor” because of his former membership in a rival gang,
his presumed status as a prison informant, or his efforts to
convince other gang members to change their ways. He
described three interactions with Salvadoran gang members
during his incarceration that he perceived as threats on his life
should he return to El Salvador.

  In support of Del Cid Marroquin’s claim, Dr. Thomas W.
Ward testified as an expert on social and political conditions
              DEL CID MARROQUIN V. LYNCH                    5

in El Salvador, particularly with respect to gang activity. He
explained that the Salvadoran government has enacted
legislation—known generally as the Mano Dura (“firm
hand”) initiative— granting PNC officers broad powers to
search for, arrest, and detain possible gang members. Dr.
Ward testified that he had heard accounts of officers beating
detainees, although he did not know the details of any
specific incidents. He further conceded that not all officers
engage in such conduct: “[A]s in any organization, there are
some who follow the rules and some who don’t.”

    Dr. Ward testified that in the 1980s and 1990s, many PNC
officers who didn’t “follow the rules” joined “death squads”
that abducted, tortured and killed gang members. He claimed
to have seen reports that these vigilante groups were
resurfacing, but could not “speak to how they determine who
a potential victim is.” Dr. Ward opined that there was a
“distinct possibility” that Del Cid Marroquin could be
tortured by either PNC officers or a death squad, but was
unable to say that it was more likely than not.

    Dr. Ward further opined that Del Cid Marroquin had “an
over 50 percent chance [of] being beaten, physically
assaulted, tortured or killed by enemy gang members because
of his past affiliation with what they consider to be an enemy
gang.” He stated that PNC would be unable to protect him
from gang violence because it is “understaffed, inefficient
and corrupt,” and because “the general attitude of law
enforcement to people who have gang tattoos is that they are
members of a gang and, therefore, they get what they
deserve.”

    The IJ denied Del Cid Marroquin’s application for CAT
relief. Although he considered Dr. Ward’s testimony, he
6             DEL CID MARROQUIN V. LYNCH

found it too anecdotal to support the conclusion that Del Cid
Marroquin would more likely than not be tortured in El
Salvador. He further found that the Salvadoran government
did not acquiesce in violence by either vigilante groups or
gangs because it was “taking steps to correct the situation.”

    The BIA affirmed in a reasoned decision. It concluded
that Del Cid Marroquin had “not presented sufficient
evidence establishing that it is more likely than not that he
would be subject to torture upon return to El Salvador, at the
instigation of, or with the consent or acquiescence of, the
government.” It cited a State Department issue paper
introduced before the IJ for the propositions that (1) it is not
the policy of the Salvadoran police to arrest or abuse someone
for having a tattoo, (2) there have been no reports of police
carrying out extrajudicial killings of gang members, and
(3) any police involvement in such killings would violate
Salvadoran law-enforcement policy.             See Bureau of
Democracy, Human Rights & Labor, U.S. Department of
State, Issue Paper: Youth Gang Organizations in El Salvador
(2007), https://www.justice.gov/eoir/file/ 706271/download.
It agreed with the IJ that “[a] government does not
‘acquiesce’ to torture where the government actively, albeit
not entirely successfully, combats the illegal activities.”

   Del Cid Marroquin petitioned for review on May 3, 2013.
After another panel of this Court denied his request for a stay,
he was removed to El Salvador on November 19, 2013.

                               II

    Del Cid Marroquin’s removal requires us to ask whether
his petition is moot. As the Supreme Court recently
reiterated, “[i]f an intervening circumstance deprives the
              DEL CID MARROQUIN V. LYNCH                      7

plaintiff of a personal stake in the outcome of the lawsuit, at
any point during litigation, the action can no longer proceed
and must be dismissed as moot.” Campbell-Ewald Co. v.
Gomez, 136 S. Ct. 663, 669 (2016) (citations and internal
quotation marks omitted). “A case becomes moot, however,
only when it is impossible for a court to grant any effectual
relief whatever to the prevailing party.” Id. (citation and
internal quotation marks omitted).

    In the immigration context, we have held that a petition
for review is mooted by the petitioner’s removal from the
United States unless there is “some remaining ‘collateral
consequence’ that may be redressed by success on the
petition.” Abdala v. INS, 488 F.3d 1061, 1064 (9th Cir.
2007). In Kaur v. Holder, 561 F.3d 957 (9th Cir. 2009), we
rejected an argument that a ten-year ban on reentry into the
United States constituted a collateral consequence because
the petition for review did not challenge the basis for the ban.
See id. at 959. By contrast, in Blandino-Medina v. Holder,
712 F.3d 1338 (9th Cir. 2013), we held that the petitioner’s
removal did not moot his petition because a favorable ruling
would have made it possible—at least hypothetically—for
him to obtain a waiver of the ban on reentry. See id. at 1342.

    Del Cid Marroquin’s removal subjects him to the ban on
reentry for removed aliens. See 8 U.S.C. § 1182(a)(9)(ii).
However, he is also inadmissible by virtue of his convictions,
which resulted in two life sentences. See id. § 1182(a)(2)(B).
He is not eligible for a waiver of inadmissibility. See id.
§ 1182(h). Thus, success on his petition would have no effect
on his future admissibility to the United States.

    We directed the parties to submit supplemental briefs
identifying any other possible collateral consequences. In
8             DEL CID MARROQUIN V. LYNCH

response, the government asserted that DHS might “parole”
Del Cid Marroquin into the United States if he prevailed on
his CAT claim. Although the regulation it cited, 8 C.F.R.
§ 1208.17, does not specifically deal with removed aliens,
DHS does have a policy facilitating the return, in certain
circumstances, of removed aliens whose petitions for review
are granted. See ICE Policy Directive 11061.1 (Feb. 24,
2012), https://www.ice.gov/ doclib/foia/dro_policy_memos/
11061.1_current_policy_facilitating_return.pdf.1 Pursuant to
the policy, the government will, “[a]bsent extraordinary
circumstances,” facilitate the return of a removed alien whose
petition for review is granted “if either the [circuit] court’s
decision restores the alien to lawful permanent resident (LPR)
status, or the alien’s presence is necessary for continued
administrative removal proceedings.” Id. ¶ 2. In addition, it
will facilitate the return of a removed alien “whose PFR was
granted [and who] is granted relief by [the Executive Office
for Immigration Review] or [DHS] allowing him or her to
reside in the United States lawfully.” Id.

    We solicited a second round of supplemental briefing to
ascertain how ICE Policy Directive 11061.1 would apply to
Del Cid Marroquin. In a letter brief dated April 5, 2016, the
government stated that “ICE ordinarily would facilitate the
return of an alien who prevailed on a petition for review
challenging the denial of CAT protection if the court of
appeals directed an outright grant of CAT protection.” In
further explaining this policy, the government stated that
“[t]he caveat ‘ordinarily’ is needed in light of the possibility
of intervening factual developments which would counsel
against return of a CAT deferral grantee, such as the alien’s

 1
   ICE—Immigration and Customs Enforcement—is an agency within
DHS.
              DEL CID MARROQUIN V. LYNCH                     9

firm resettlement in a third country.” The government also
stated that if the BIA were to “reverse the Immigration
Judge’s decision and find, in light of the overlooked
evidence, that Petitioner is entitled to CAT deferral
protection,” or if the BIA remanded for further proceedings
before the IJ, “ICE ordinarily would facilitate Petitioner’s
return.” We append the government’s full letter brief to this
opinion.

    In sum, while granting Del Cid Marroquin’s petition will
not guarantee his return to the United States, it will at least
increase his chances of being allowed to do so. Thus, we can
provide effective relief and his removal to El Salvador does
not render the petition moot.

                              III

    Although the BIA rendered a reasoned decision, it made
repeated references to its agreement with the IJ. “In such
situations, we review the decision of the BIA and look to the
IJ’s oral decision as a guide to what lay behind the BIA’s
conclusion.” Delgado v. Holder, 563 F.3d 863, 866 (9th Cir.
2009) (citation and internal quotation marks omitted). We
review the BIA’s legal conclusions de novo. See Edu v.
Holder, 624 F.3d 1137, 1142 (9th Cir. 2010). We review its
factual findings for substantial evidence, see id., and may not
reverse unless “the evidence not only supports [a contrary]
conclusion, but compels it.” INS v. Elias-Zacarias, 502 U.S.
478, 481 n.1 (1992).

    Substantial evidence supports the BIA’s finding that it is
not more likely than not that Del Cid Marroquin will be
tortured in El Salvador. Although gang membership is illegal
under Salvadoran law, Del Cid Marroquin did not establish
10             DEL CID MARROQUIN V. LYNCH

that the government tortures former gang members or those
with gang-related tattoos. In addition, Salvadoran law
prohibits extrajudicial killings and violence, and there is
substantial evidence that the government enforces those
laws—albeit imperfectly—against both gang members and
rogue police officers.

    With respect to private violence, the BIA’s decision rests
on a correct understanding of government “acquiescence” in
torture. It cited Zheng v. Ashcroft, 332 F.3d 1186 (9th Cir.
2003), in which we explained that the proper inquiry is
whether “public officials demonstrate willful blindness to the
torture of their citizens by third parties.” Id. at 1196 (internal
quotation marks omitted). In addition, the BIA’s statement
that “[a] government does not ‘acquiesce’ to torture where the
government actively, albeit not entirely successfully, combats
the illegal activities” is consistent with our statement in
Garcia-Milian v. Holder, 755 F.3d 1026 (9th Cir. 2013), that
a government “does not acquiesce in the torture of its citizens
merely because it is aware of torture but powerless to stop it.”
Id. at 1034 (citation and internal quotation marks omitted).

     PETITION FOR REVIEW DENIED.
                    DEL CID MARROQUIN V. LYNCH                                         11

                                               U.S. Department of Justice

                                               Civil Division

TJS:RMZ:rmz
DJ 39-12C-42746.03                             5 April 2016
________________________________________________________________________
                                               Washington, DC 20530


Molly C. Dwyer, Clerk of Court
United States Court of Appeals
 for the Ninth Circuit
95 Seventh Street
San Francisco, CA 94103-1526

TRANSMITTED VIA CM/ECF

                                               RE: Marroquin v. Lynch
                                               13-71583 (9th Cir.); A029-558-661

      Respondent hereby responds to this Court’s Order dated March 22, 2016,

which directs the parties to submit supplemental letter briefs addressing the

following two issues: (1) whether, pursuant to the Department of Homeland

Security’s (“DHS”) “facilitation of return” policy, ICE Policy Directive 11061.1

(Feb. 24, 2012), 1 DHS’s Immigration and Customs Enforcement (“ICE”) would

facilitate Petitioner’s return to the United States, if his petition for review were

granted; and (2) “whether deferral of removal under the Convention Against

Torture is relief ‘allowing [the petitioner] to reside in the United States lawfully,’

within the meaning of the policy.” Order (March 22, 2016). Both questions bear


1
 Available at:
https://www.ice.gov/doclib/foia/dro_policy_memos/11061.1_current_policy_facilit
ating_return.pdf
12                  DEL CID MARROQUIN V. LYNCH

                                         -2-


on whether the petition for review is moot, in light of Petitioner’s removal to El

Salvador. As explained below, ICE’s facilitation of return policy provides an

avenue for meaningful redress, should the Court rule in Petitioner’s favor on his

challenge to the agency’s denial of deferral of removal under the Convention

Against Torture (“CAT”). The possibility of such redress counsels against a

finding of mootness.

I.    Possibility of Parole Pursuant to ICE Policy Directive 11061.1

      The ICE policy provides, in pertinent part:

      Absent extraordinary circumstances, if an alien who prevails
      before the U.S. Supreme Court or a U.S. court of appeals was
      removed while his or her PFR [petition for review] was pending,
      ICE will facilitate the alien’s return to the United States if either
      the court’s decision restores the alien to lawful permanent
      resident status (LPR) status, or the alien’s presence is necessary
      for continued administrative removal proceedings. ICE will
      regard the returned alien as having reverted to the immigration
      status he or she held, if any, prior to the entry of the removal
      order and may detain the alien upon his or her return to the
      United States. If the presence of the alien who prevails on his or
      her PFR is not necessary to resolve the administrative
      proceedings, ICE will not facilitate the alien’s return. However,
      if, following remand by the court to the Executive Office for
      Immigration Review (EOIR), an alien whose PFR was granted
      and who was not returned to the United States is granted relief by
      EOIR or [DHS] allowing him or her to reside in the United States
      lawfully, ICE will facilitate the alien’s return to the United
      States.

      See ICE Policy Directive 11061.1 (Feb. 24, 2012).
                    DEL CID MARROQUIN V. LYNCH                                        13

                                          -3-


      Petitioner has never held lawful permanent resident status, and therefore, the

provisions in the policy requiring facilitation of return following restoration of that

status are inapplicable to his case. However, ICE officials have informed

undersigned counsel of several scenarios whereby ICE potentially would facilitate

his return. First, ICE ordinarily would facilitate the return of an alien who

prevailed on a petition for review challenging the denial of CAT protection if the

court of appeals directed an outright grant of CAT protection. The caveat

“ordinarily” is needed in light of the possibility of intervening factual

developments which would counsel against return of a CAT deferral grantee, such

as the alien’s firm resettlement in a third country. 2 A decision not to facilitate

return in those circumstances would be consistent with 8 C.F.R. § 1208.16(f),

which permits removal of an alien “to a third country other than the country to

which removal has been withheld or deferred.” The Government’s treaty

obligations under CAT do not require return of Petitioner to the United States if he

has already obtained a safe haven from torture in a third country. However, we

have no reason to believe in this case that Petitioner has resettled in a country other




2
 Firm resettlement in a third country is only one of many possible factual
developments which could lead ICE to decline to facilitate the return of an alien
who was granted CAT deferral protection. As a general matter, ICE’s decision
whether to facilitate the return of any alien is heavily dependent on the facts of the
case.
14                  DEL CID MARROQUIN V. LYNCH

                                         -4-


than El Salvador, and his counsel represented at oral argument that he has

remained in that country.

      Second, as stated by the policy, ICE would facilitate Petitioner’s return “if

his presence is necessary for continued administrative proceedings.” Return under

that provision is heavily dependent on the precise contours of the Court’s remand

order, and the decision of the Board of Immigration Appeals (“Board”) upon

remand. If, for example, the Court remands the case because it finds that the

Board failed to address certain evidence in the record, ICE likely would not

facilitate Petitioner’s return before the Board acted, because, as the policy

indicates, his presence would not be “necessary to resolve the administrative

proceedings.” Rather, ICE would wait to see how the Board ruled on remand: (1)

the Board could again affirm the denial of CAT deferral protection; (2) it could

reverse the Immigration Judge’s decision and find, in light of the overlooked

evidence, that Petitioner is entitled to CAT deferral protection; or (3) it could

remand for further proceedings before the Immigration Judge. ICE ordinarily

would facilitate Petitioner’s return, pursuant to its return policy under scenarios (2)

or (3). If, however, the Board again found Petitioner ineligible for CAT protection,

ICE would not facilitate his return.

      At bottom, ICE’s decision whether to facilitate Petitioner’s return to the

United States hinges on whether the Court’s decision, and any subsequent Board
                    DEL CID MARROQUIN V. LYNCH                                      15

                                          -5-


decision upon remand, resolves the issue of his eligibility for CAT deferral

protection in his favor, or requires his presence for further evidentiary proceedings

before the Immigration Judge. Either way, the substantive content of the Court’s

decision will have a real and immediate impact on Petitioner’s ability to return to

the United States, which signals that the case is not moot. 3 In this regard, we note

that in Kaur v. Holder, 561 F.3d 957 (9th Cir. 2009), the Court did not have

occasion to consider the possibility of the alien’s return to the United States

through parole or other means, because ICE had not yet promulgated its return

policy in ICE Directive 11061.1. Thus, in finding the petition filed by petitioner

Cheema (Kaur’s husband) moot, the Court looked only to the permanent bar to

reentry rising from the agency’s unchallenged finding that Cheema was an alien


3
  Even if ICE determined that Petitioner’s return was not required by Directive
11061.1 because, for example, the problem identified by the Court could be
remedied through issuance of a new Board decision, the Court’s decision would
have a real and substantive impact on Petitioner, as his position before the Board
on remand would be different than it was, prior to the petition for review. In this
respect, the mootness question arguably could be analogized to the assessment of
prevailing party status, for purposes of attorney fees under the Equal Access to
Justice Act (“EAJA”), 28 U.S.C. § 2412(d). That is, if Petitioner succeeded on his
petition for review and sought attorney’s fees under the EAJA, Respondent would
be hard-pressed to argue that Petitioner was not a “prevailing party,” as there
would be a material change in the parties’ positions. See Buckhannon Bd. And
Care Home, Inc.v. West Virginia Dept. of Health and Human Serv., 532 U.S. 598,
604-06 (2001) (to qualify as a “prevailing party,” the claimant must achieve a
“material alteration of the legal relationship of the parties,” and that alteration must
be “judicially sanctioned.”); see also Carbonell v. INS, 429 F.3d 894, 898 (9th Cir.
2005). It would be anomalous to hold that a case was moot as to an alien who had
achieved a material alteration in his position before the agency.
16                  DEL CID MARROQUIN V. LYNCH

                                         -6-


who had engaged in terrorist activities. Id. at 959-60, citing 8 U.S.C. §

1182(a)(3)(B)(i)(I). The possibility of parole pursuant to ICE Directive 11061.1

puts this case on a different footing than Kaur.

II.   Deferral Of Removal Provides Country-Specific Protection From
      Removal And, As Such, Is Covered By ICE Policy Directive 11061.1

      The Court has also asked whether CAT deferral would constitute “relief

‘allowing [the petitioner] to reside in the United States lawfully,” for purposes of

ICE Policy Directive 11061.1. As a threshold matter, even had Petitioner not been

removed to El Salvador, a grant of CAT deferral would not constitute immigration

“relief,” in the sense of a conferral of status in the United States. See 8 C.F.R. §

1208.17(b)(1) (requiring an Immigration Judge to advise a successful CAT deferral

applicant that deferral protection “[d]oes not confer upon the alien any lawful or

permanent immigration status in the United States”). When an alien prevails on a

CAT application, he or she is accorded only protection from removal to the

country to which removal has been withheld or deferred. 8 C.F.R. § 1208.16(f).

The removal order remains intact, and the alien may be removed to a third country

which is willing to accept him. So too, the alien may be removed to the country to

which removal has been deferred if the Secretary of State obtains diplomatic

assurances that the alien will not be tortured in that country. 8 C.F.R. §

1208.18(c). Thus, it would be inaccurate to characterize a grant of CAT deferral

protection as “relief,” or a form of lawful residence.
                    DEL CID MARROQUIN V. LYNCH                                       17

                                          -7-


      This much said, undersigned counsel has been informed by ICE that an alien

with a grant of CAT deferral protection is permitted to be present in the United

States pursuant to the regulations implementing the CAT, see generally Huang v.

Ashcroft, 390 F.3d 1118, 1121 (9th Cir. 2004), and, as such, would be eligible for

return under ICE Policy Directive 11061.1. This would be the case, regardless of

whether ICE decided to detain the alien following his parole. Moreover, a

nondetained alien who has been granted CAT deferral protection can seek

employment authorization under 8 C.F.R. § 274a.12(c)(18).4 Such authorization

obviously is not akin to legal status in the United States, but it does signal that the

alien is authorized to be present in the country.




4
  8 C.F.R. § 274a.12(c)(18) permits employment authorization for aliens who are
subject to a final order of removal and have been released on an order of
supervision, where the removal order cannot be executed for a variety of reasons.
18                  DEL CID MARROQUIN V. LYNCH

                                         -8-


                                     CONCLUSION

      Respondent continues to maintain that this petition for review is not moot,

notwithstanding Petitioner’s removal to El Salvador. Petitioner continues to have a

real and substantial stake in the outcome of the Court’s decision on the merits of

his challenge to the agency’s denial of CAT deferral protection, as ICE’s Policy

Directive 11061.1 may result in ICE facilitating his return to the United States,

depending on the substantive content of the Court’s decision, and any decision by

the Board upon remand. As Respondent has previously argued, any other

approach would frustrate Congress’s intent in amending the Immigration and

Nationality Act (“INA”) to eliminate automatic stays of removal, pending judicial

review. See Zazueto-Carrillo v. Ashcroft, 322 F.3d 1166, 1171 (9th Cir. 2003).

IIRIRA contemplates that ICE will remove aliens without delay after an

unfavorable Board decision, and allows aliens to continue to litigate their cases

from abroad. If such removals divested the Court of jurisdiction, the Court would

need to decide the merits of each petition for review challenging a CAT denial

when resolving a motion to stay removal – a shift that would mark a significant

departure from this Court’s current approach to stay litigation, and which would

abrogate the stay standard announced by the Supreme Court in Nken v. Holder, 556
U.S. 418 (2009), which requires the alien to make a strong showing of likelihood

of success on the merits, but does not require him to actually win his case at the
                    DEL CID MARROQUIN V. LYNCH                                      19

                                         -9-


stay litigation phase. Such a dramatic change in Ninth Circuit stay litigation is

unnecessary, however, because the possibility of the alien’s parole into the United

States pursuant to ICE Policy Directive 11061.1 defeats any claim of mootness.


                                               Sincerely,


                                               /s/ Richard Zanfardino
                                               RICHARD ZANFARDINO
                                               Trial Attorney
                                               Office of Immigration Litigation
                                               Civil Division
                                               U.S. Department of Justice
                                               P.O. Box 878, Ben Franklin Station
                                               Washington, D.C. 20044
                                               (202) 305-0489